DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanefuji et al. (WO 2013/039119A1, English translation US 2014/0342162 used, herein “Sanefuji”), in view of BASF (Chimassorb 2020 Technical Information, BASF Chemical Company, 11/2010, pp. 1-3).
Regarding claims 1-4 and 16, Sanefuji discloses “A laminated film comprising: a layer of a polymer blend (X) of a vinylidene fluoride resin (F) and an acrylic resin and a layer of an acrylic resin composition (Y)” (page 1, paragraph [0010]) and that “a content ratio of the vinylidene fluoride resin (F)/the acrylic resin (A1) is 62 to 78/38 to 22 (% by mass)” (page 1, paragraph [0011]).
Sanefuji discloses that “in order to further improve weather resistance of the (Y) layer, it is preferable to use the hindered amine light stabilizer and antioxidant in 
Sanefuji does not, however, disclose that the hindered amine light stabilizer has a molecular weight of 1400 or more and comprises a piperidine skeleton as well as an amino group other than the skeleton.
BASF cures the deficiency in Sanefuji by teaching “Chimassorb 2020 block oligomeric hindered amine light stabilizer” (page 1) which “provides superior light/thermal stability to polymers and improved ancillary properties like improved polymer processing” (page 1, Characterization) and has a molecular weight of 2600-3400 (page 1, Molecular weight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize Chimassorb 2020 as the HALS in the invention of Sanefuji. One having ordinary skill in the art would have been motivated to make this specific selection in order to achieve superior light and thermal stability in the acrylic layer, as well as provide the polymer with improved processing.
Further, Chimassorb 2020 is one of a limited number of HALS known in the art, so its selection would have had a reasonable expectation of success.
As seen in BASF, Chimassorb 2020 comprises a piperidine skeleton as well as an amino group other than the skeleton, and therefore meets the limitations recited in the instant claims.
Sanefuji in view of BASF does not disclose the same increase in yellowness after heating or the same light transmittance after weathering as claimed.
However, the yellowness and light transmittance upon heating or weathering are considered to be inherent properties of the instant invention.
As the invention of Sanefuji in view of BASF comprises the same components as the instant invention, absent evidence to the contrary, they are considered to have the same inherent yellowness after heating and the same light transmittance after weathering. See MPEP 2112, Section II-V.
Regarding claims 5 and 13, Sanefuji discloses that “The amount of the hindered amine light stabilizer to be added is preferably 0.1 to 10 parts by mass…with respect to 100 parts by mass of a resin component in the (Y) layer” (page 10, paragraph [0137]).
Sanefuji in view of BASF and the claims differ in that Sanefuji in view of BASF does not teach the exact same amount of HALS in the acrylic layer as recited in the instant claims.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the amount of HALS taught by Sanefuji in view of BASF substantially overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that: “The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d
Regarding claims 6 and 7, Chimassorb 2020 has a molecular weight of 2600-3400 (BASF, page 1, Molecular weight), and thus meets the limitations recited in the instant claim.
Regarding claim 8, as Chimassorb 2020 is identical to the hindered amine light stabilizer used in the present invention, it is clear that it has a 10% mass decrease at 400 °C or higher.
Regarding claim 10, as evidenced by BASF, Chimassorb 2020 comprises tertiary amine groups which are not part of the piperidine skeleton (page 1, Structure).
Regarding claim 11, as evidenced by BASF, Chimassorb 2020 comprises a polymer reacted with amine and piperidinamine (page 1, Chemical name, Structure), which is considered to meet the limitation of “copolymer of a reactive” HALS, as it comprises different monomers, one of which is reacted to form the compound, and therefore considered to be “reactive” as claimed.

Response to Arguments

Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to replace Sanefuji’s HALS with one from Chimassorb. However, it is noted that Sanefuhi discloses a generic HALS, while BASF discloses specific HALS provides superior light/thermal stability to polymers and 
Applicant argues that the assumption in the office action is only a hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection is not based on hindsight but rather on motivation to combine found in the references themselves. Further, it is the examiner's position that the combination is not based on hindsight but rather on motivation to combine found in BASF itself, namely, superior light/thermal stability to polymers and improved ancillary properties like improved polymer processing.
Applicant argues that Chimassorb only indicates that it is a light/heat stabilizer for olefin resin, but indicates neither an application to acrylic resin, not the improvement of yellowing in laminated film with a vinylidene fluoride based resin. However, it is noted that there is nothing in the Chimassorb that discloses to use the HALS only with olefin resin. 
Applicant points to examples 6 and 7 for unexpected results. Although data demonstrating unexpected results would be given favorable consideration, this is not provided for in the examples cited by Applicant, as the data are not commensurate in scope with the instant claims for several reasons. Specifically, the instant claims broadly encompass any vinylidene fluoride-based resin composition, whereas data are only provided for a specific vinylidene fluoride-based resin, KF T#950 and a specific acrylic resin, ER-80. Further, the instant claims broadly encompass acrylic resin composition with any acrylic resin and any HALS having molecular weight of 1400 or more and having a piperidine skeleton and another amino group, whereas data are only provided for specific acrylic resin and specific HALS.  The instant claims also broadly encompass any amount of HALS, whereas data are only provided for HALS in an amount of 0.3 parts by weight. Also, while Example 6 has a delta YI value of 1.4, it is not clear that the difference between the claimed upper limit value of 1.1 is statistically significant. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787